DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-18 and 20-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9-16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of controlling a stairlift having a rail, a chair, a drive assembly having a drive engine for driving the chair along the rail, the chair attached to the drive assembly, the chair having an armrest, wherein the armrest is pivotably supported at the chair by a hinge having a vertical axis of rotation that permits the armrest to rotate in a horizontal plane about the vertical axis, the method comprising: rotating the armrest in the horizontal plane about the vertical axis of the hinge; detecting a current horizontal rotational angular position of the armrest about the vertical axis; and controlling a functionality of the stairlift as a function of the detected horizontal angular position.”
None of the references of the prior art teach or suggest the elements of the stairlift controller and associated method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the stairlift controller and associated method in the manner required by the claims.
Claims 17-18 and 20-22 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A stairlift, comprising: a rail; a drive assembly configured to drive along the rail; and a chair attached to the drive assembly, the chair including: an armrest connected to the chair by a hinge having a vertical axis of rotation, which hinge is configured to allow the armrest to be rotated horizontally about the vertical axis to various horizontal rotational angular positions within a horizontal plane, an angular position sensor configured to detect the horizontal rotational an angular position of the armrest, and a control unit configured to control the drive assembly as a function of the horizontal rotational angular position detected by the angular position sensor.”
None of the references of the prior art teach or suggest the elements of the stairlift controller as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the stairlift controller in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654